Citation Nr: 0729019	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1999 to October 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In February 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The Board notes that after the abovementioned videoconference 
hearing, the veteran submitted additional medical and lay 
evidence along with a waiver of first consideration of such 
evidence by the RO.  Included in this newly submitted 
evidence is a letter from the veteran's private physician, 
Dr. Shearer, physical therapy progress notes, a letter from 
the veteran's physical therapist, service medical records, VA 
progress notes, various lay statements, and two VA Forms 21-
4142, authorizing VA to retrieve medical records from 
November 2003 to August 2004 from Dr. Ellis, as well as 
medical records from August 2004 to the present from Dr. 
Shearer.  The veteran indicated on each form that each doctor 
treated him for his knees, low back, and neck.  There is no 
evidence in the claims folder that the veteran had previously 
authorized VA to obtain these medical records, nor are they 
of record.  Despite the fact that the veteran submitted a 
waiver along with this additional evidence, the Board finds 
that the evidence currently of record is insufficient to 
decide the claims on the merits.  Therefore, the claims must 
be remanded to the originating agency in order to obtain the 
outstanding medical records.  

At this point, the pertinent authorization and consent to 
release information forms (VA Forms 21-4142) that the veteran 
completed and signed in March 2007 are still valid.  However, 
by the time this remand is processed by the originating 
agency, the forms may no longer be valid.  In the event this 
occurs, the originating agency should attempt to obtain 
current authorization and consent forms for these treatment 
records from the veteran.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should undertake 
appropriate development to obtain the 
records discussed above.  If the veteran 
identifies any other pertinent evidence 
that has not already been obtained, the 
AMC or the RO should undertake 
appropriate development to obtain that 
evidence as well.


2.  If the AMC or the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The AMC or the RO should also 
undertake any other indicated 
development, to include affording the 
veteran a VA examination to determine 
the current degree of severity of his 
low back disability if the veteran 
alleges that it has significantly 
increased in severity since the VA 
examination in March 2005.  

4.  Then, the AMC or the RO should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

